Name: COMMISSION REGULATION (EC) No 1415/96 of 19 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 181 /24 EN Official Journal of the European Communities 20. 7. 96 COMMISSION REGULATION (EC) No 1415/96 of 19 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables (l), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 20 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66. (2) OJ No L 307, 20. 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . h) OJ No L 22, 31 . 1 . 1995, p. 1 . 20 . 7 . 96 EN Official Journal of the European Communities No L 181 /25 ANNEX to the Commission Regulation of 19 July 1996 establishing the standard import values (or determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 35 052 73,4 508 113,5 060 80,2 512 87,6 064 70,8 524 100,3 066 60,3 528 95,7 068 624 86,5 80,3 728 107,3 204 86,8 800 78,0 208 44,0 804 94,3 212 97,5 999 87,7 624 95,8 0808 20 51 039 104,1 999 76,6 052 138,2 064 72,5 ex 0707 00 25 052 62,4 388 96,8 053 156,2 400 70,4 060 61,0 512 80,5 066 53,8 528 132,9 068 69,1 624 79,0 204 144,3 728 115,4 624 87,1 800 89,7 804 73,0 999 90,6 999 95,7 0709 90 77 052 54,3 0809 10 40 052 144,4 204 77,5 061 51,3 412 54,2 064 75,5 624 151,9 091 57,0 999 84,5 400 338,0 0805 30 30 052 128,7 999 133,2 0809 20 59 052 185,5 204 88,8 061 182,0 220 74,0 064 137,1 388 70,4 066 73,7 400 68,2 068 91,0 512 54,8 400 178,2 520 66,5 600 94,9 524 68,4 616 171,8 624 63,7 528 66,9 676 166,2 600 96,5 999 134,4 624 48,9 0809 30 31 , 0809 30 39 052 63,1 999 75,6 220 121,8 0808 10 71 , 0808 10 73, 624 106,8 0808 10 79 039 120,3 999 97,2 052 64,0 0809 40 30 052 78,8 064 78,6 064 80,4 284 72,1 066 84,9 068 61,2 388 98,3 400 143,5 400 71,1 624 179,0 404 63,6 676 68,6 416 72,7 999 99,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 16). Code '999 stands for 'of other origin '.